Filed 11/26/18
                     CERTIFIED FOR PARTIAL PUBLICATION*


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                              SIXTH APPELLATE DISTRICT

ALLIANCE OF CONCERNED                             H044410
CITIZENS ORGANIZED FOR                           (San Benito County
RESPONSIBLE DEVELOPMENT,                          Super. Ct. No. CU-14-00166)

        Plaintiff and Appellant,

        v.

CITY OF SAN JUAN BAUTISTA et al.,

        Defendants and Respondents;

HARBHAJAN DADWAL,

        Real Party in Interest.


        The Alliance of Concerned Citizens Organized for Responsible Development
(ACCORD) filed a petition for writ of mandate and complaint for injunctive relief
(petition) against the City of San Juan Bautista (City) and its city council (City Council)
(together, respondents) to challenge the approval of a proposed project that consisted of a
fuel station, convenience store, and quick serve restaurant on The Alameda near the
intersection of State Route (SR) 156 and the adoption of a mitigated negative declaration
(MND) for the project. Among other things, the petition sought to force respondents to
vacate project approvals and compel the preparation of an Environmental Impact Report




        *
         Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of part III.
(EIR) under the California Environmental Quality Act (CEQA) (Pub. Resources Code,
§ 21000 et seq.).1
       On March 14, 2016, the trial court granted a so-called “Peremptory Writ of
Mandate of Interlocutory Remand for Reconsideration of Potential Noise Impacts”
(March 2016 decision), which required respondents to set aside the resolutions,
reconsider the significance of the project’s potential noise impacts, take further action
consistent with CEQA, and file a return to the writ. ACCORD did not appeal from that
decision. It now appeals from the so-called “Final Judgment on Petition for Writ of
Mandamus” subsequently filed on December 12, 2016 (December 2016 decision), which
determined that respondents’ supplemental return complied with the peremptory writ and
with CEQA as directed.
       On appeal, ACCORD argues that (1) the City was required to prepare an EIR
because there was substantial evidence in the record supporting a fair argument that the
proposed project may have significant, unmitigated traffic and noise impacts and that
(2) the project violated the City’s municipal code governing “formula retail businesses.”
       This court requested supplemental briefing to determine (1) whether the
March 14, 2016 decision—which resolved all issues raised by the petition, granted a
peremptory writ, and required a return—was in fact the final judgment, (2) whether the
December 2016 decision was an order after judgment, and (3) the proper scope of
appellate review. We now conclude that the March 2016 decision was the final judgment
and the December 2016 decision was a postjudgment order. We consider ACCORD’s



       1
        All further statutory references are to the Public Resources Code unless
otherwise specified. All references to “Guidelines” are to the state CEQA Guidelines
implementing CEQA (Cal. Code Regs., tit. 14, § 15000 et seq.) “[C]ourts should afford
great weight to the Guidelines except when a provision is clearly unauthorized or
erroneous under CEQA. [Citation.]” (Laurel Heights Improvement Assn. v. Regents of
University of California (1988) 47 Cal. 3d 376, 391, fn. 2.)

                                              2
contentions insofar as they are cognizable in this appeal and find them meritless.
Accordingly, we affirm the December 2016 decision.
                                                  I
                               Administrative and Procedural History
        Harbhajan Dadwal (Dadwal), the real party in interest (RPI), filed an application
for informal project review.
        An Initial Study and Mitigated Negative Declaration (IS/MND), dated
“January 2014,” was prepared for the City concerning the proposed project.
        A notice of intent to adopt a mitigated negative declaration (MND) was filed on
January 14, 2014.
        By resolution adopted on February 4, 2014 (Resolution 2014-04), the City’s
planning commission (Planning Commission) approved Dadwal’s application for a
design review permit (Design Review Project No. DR 2014-101) and his application for a
conditional use permit (CUP 2014-101), subject to certain conditions and mitigation
measures. By letter dated February 11, 2014, Leal Vineyards, Inc. appealed the Planning
Commission’s approvals.
        A second IS/MND, dated July 31, 2014, concerning the project was prepared for
City.
        A comment letter received from the California Department of Transportation
(Caltrans) on September 9, 2014 offered two comments. The first comment concerned
“the need for an eastbound right turn channelization/turning lane” for traffic entering
SR 156 from The Alameda. Caltrans stated in the letter: “Considering the speeds on
SR 156 and the fact that this project will essentially double the amount of vehicle slowing
in the through lane to navigate the turn (from existing 55 to 99 trips), these impacts are
project-specific and should be mitigated prior to opening day of the project. This
improvement is important for safety of the intersection since serious rear-end collisions
can occur under these circumstances.” The second comment concerned the requirement

                                              3
of an encroachment permit. Caltrans’s letter explained that “[a]ny work within the State
right-of-way will require an encroachment permit issued from Caltrans.” It stated that
“[d]etailed information such as complete drawings, biological and cultural resource
findings, hydraulic calculations, environmental reports, traffic study, etc., may need to be
submitted as part of the encroachment permit process.”
       Another notice of intent to adopt an MND was filed on October 14, 2014.
       By resolution adopted on November 18, 2014 (Resolution 2014-43), the City
Council (1) made findings concerning CEQA, the second IS/MND, and the project and
(2) approved the second IS/MND and the mitigation monitoring program. By a second
resolution adopted on November 18, 2014 (Resolution 2014-44), the City Council
(1) denied the appeal of Leal Vineyards, Inc., (2) approved the Planning Commission’s
approvals of Dadwal’s applications for a conditional use permit and a design review
permit, and (3) approved the project, subject to the conditions and mitigation measures
imposed by the Planning Commission in its Resolution 2014-04, Exhibit C. In its second
resolution, the City Council also made CEQA and project findings and approved
conditions of project approval.
       A notice of determination was filed on November 19, 2014.
       On December 19, 2014, ACCORD filed its petition. It described the proposed
project as follows: “[A]n ARCO gas station including 6 gas pumps, 12 fuel dispensing
stations, a 2,980 square foot convenience store, and a 3,342 square foot fast food
restaurant to be illuminated with lighted signs and open from 5 a.m. until 11 p.m. every
day with daily truck deliveries.”
       The petition alleged multiple CEQA violations including that the City violated
CEQA by not preparing an EIR because construction and operation of the project would
cause significant environmental impacts. It also alleged that substantial evidence in the
record showed that the project conflicted with the City’s general plan and that in
approving the project, the City violated state planning and zoning law, its own zoning

                                             4
code, and its municipal code provision applicable to formula retail or restaurant
businesses (San Juan Bautista Mun. Code, § 11-04-110).2
       The petition sought a writ of mandate compelling the City to (1) vacate and set
aside its 2014 resolution approving the project (Resolution 2014-44), (2) comply with
CEQA, state planning and zoning law and its own general plan and municipal code, and
(3) suspend all activity under the resolution that could affect the environment until such
compliance. It also sought an injunction prohibiting the City and the RPI from “taking
any action to implement or enforce the Resolution, including any action to begin grading
or construction of the Project.”
       Hearings were held on the petition on February 8, 2016 and February 22, 2016.
After the hearings, the court issued the March 2016 decision, which had been prepared by
attorneys for the RPI.
       The March 2016 decision indicated the trial court determined that the issue of
potential noise impacts was severable pursuant to section 21168.9 and that the project and
the challenged actions of respondents were otherwise “in compliance with CEQA.” The
decision found in favor of respondents and the RPI on all other “issues raised in the
Petition.”
       The March 2016 decision compelled respondents to set aside Resolutions 2014-43
and 2014-44, and it directed respondents to reconsider the noise impacts of the proposed
project, to determine whether any significant noise impacts could be mitigated to less
than significant levels, to adopt any appropriate and feasible mitigation measures, and to
adopt the appropriate environmental document or take other appropriate action consistent
with CEQA. The decision also prohibited respondents from permitting, and the RPI from

       2
         The City’s municipal code defines “[f]ormula retail or restaurant business
development” to mean “a retail, restaurant, or fast-food business that is required by
contractual or other arrangement to maintain standardized services, merchandise, menus,
ingredients, food preparation, uniforms, decor, logos, architecture, signs, or similar
features.” (San Juan Bautista Mun. Code, § 11-29-010.)

                                             5
undertaking, any project construction activities that could result in any change or
alteration to the physical environment until the resolutions had been “reconsidered” and
“brought . . . into compliance with CEQA.”
       The March 2016 decision directed the City to take the following action: “CITY
shall undertake such further studies and proceedings as may be necessary and appropriate
to evaluate and consider the proposed Project’s noise impacts on the environment,
determine whether any such impacts that may be significant can be mitigated to less than
significant levels, and if appropriate and feasible, adopt mitigation measures. Such
compliance may take the ultimate form of adoption of a negative declaration, [an MND],
[a] focused EIR, rejection of any of the above, or such other action consistent with CEQA
as may be appropriate.” The City was also directed to “comply with all notice and
procedural requirements of CEQA, including an opportunity for public review, comment,
and a hearing on any further action proposed by [the City].” It ordered respondents to
file a return to the writ no later than October 10, 2016.
       Respondents’ supplemental return to the writ stated that respondents had filed a
return to the writ prior to the return date of October 10, 2016 and that the supplemental
return had been filed “to advise the court that the Project was approved after a public
hearing on October 18, 2016.” The supplemental return stated: “On April 19, 2016, the
Respondents adopted Resolutions [sic] 2016 -21, setting aside Resolutions 2014-43 and
2014-44, which approved the Project. A new noise analysis for the project was prepared
by Charles M. Salter Associates Inc. and completed on April 18, 2016. A new [IS/MND]
was prepared, by Hatch, Mott, and McDonald on July 11, 2016, which incorporated the
new noise analysis. The matter was fully and legally noticed and full rights were given
by the public to participate in the process. After hearing all information presented by the
public, the City Council at the hearing on appeal on November 18, 2014, after having
reviewed all materials included with the agenda packet, heard and considered all
comments and materials made and submitted by Petitioner, Applicant, staff, and other

                                              6
interested parties approved the project and adopted Resolutions 2016-47 and 2016-48
approving the Project.” The City requested entry of final judgment.
       ACCORD filed its opposition and objections to the supplemental return and
proposed final judgment. It argued that respondents’ supplemental return did not
demonstrate compliance with CEQA or the peremptory writ and that adoption of an
MND was an abuse of discretion. ACCORD maintained that there was a fair argument
that the project could potentially result in adverse environmental noise impacts and
therefore, preparation of an EIR was required. The RPI filed a reply to ACCORD’s
opposition and objections.
       The December 2016 decision stated that “at the February 22, 2016 hearing[, the
trial court had] ruled in favor of RPI and Respondent on all matters presented by the
Petitioner except for the issue of whether the project would produce noise impacts
sufficient to produce an EIR.” It recited that “[p]ursuant to this Court’s Peremptory Writ,
Respondent[s] set aside Resolutions 2014-43 and 2014-44 on April 19, 2016, and
prepared a new noise analysis utilizing the traffic data from the traffic report in the
previously adopted [MND]. The new noise analysis was prepared by Charles M. Salter
Associates, Inc. and found the Project would not produce significant noise impacts, with
mitigation measures. . . . A Revised [IS/MND] . . . was prepared by Hutch Mott
MacDonald on July 11, 2016 which incorporated the new noise analysis and mitigation
measures.”
       The December 2016 decision stated that “[i]n compliance with the terms of the
Peremptory Writ, Respondent filed a Return to the Writ on October 10, 2016 stating that
the Project was set for hearing on October 18, 2016 and that Respondent would inform
the Court as to the action taken in that hearing via a supplemental return.” It also recited:
“After hearing and considering comments and materials submitted by the public, the
Petitioner, the Applicant, staff, and other interested parties, and after reviewing all
materials included in the staff report and agenda packet at the public hearing before the

                                              7
City Council of San Juan Bautista on October 18, 2016, the City Council approved the
project and adopted Resolutions 2016-47 and 2016-48. Resolution 2016-48 served to
approve the project with conditions and appropriate mitigation measures[] and deny the
appeal of the project, and Resolution 2016-47 served to adopt the Revised [IS/MND].”
       The December 2016 decision stated that respondents had filed a supplemental
return demonstrating compliance with the peremptory writ and CEQA. Although the
court had already resolved the petition’s allegations and granted a peremptory writ, it
ostensibly “denied” ACCORD’s petition for writ of mandamus and entered “[j]udgment”
in favor of respondents and the RPI “in all matters.” Attached as exhibits to the
December 2016 decision were the new noise analysis prepared for the City, dated
April 18, 2016, and the City’s new resolutions (Resolutions 2016-47 and Resolution
2016-48).3
       By notice of appeal filed on February 17, 2017, ACCORD appeals from the
December 2016 decision.
                                                 II
                            Cognizable Contentions on Appeal
       This court directed the parties and the RPI to address in supplemental briefing the
following issues: (1) whether the March 2016 decision was the final judgment despite its
label; (2) whether the December 2016 decision was a postjudgment order despite its
label; and (3) whether ACCORD’s contentions had been forfeited and are not cognizable


       3
         By resolution adopted on October18, 2016 (Resolution 2016-47), the City
Council approved a new IS/MND and a mitigation monitoring program. By a second
resolution adopted on that same date (Resolution 2016-48), the City Council adopted
CEQA and project findings, approved conditions of project approval, denied an appeal of
the Planning Commission’s approvals of the project, approved the Planning
Commission’s decision to approve applications CUP 2014-11 and DR 2014-11, and
approved the project, subject to the conditions and mitigation measures imposed. Both
resolutions contained a factual recital indicating that a new IS/MND had been prepared,
which incorporated the new noise analysis.

                                             8
on this appeal except insofar as they relate to whether the trial court erred in determining
that respondents fully complied with its March 2016 decision.4
A. Grant of the Peremptory Writ was the Final Judgment for Appeal Purposes
       “The right to appeal is wholly statutory. [Citation.]” (Dana Point Safe Harbor
Collective v. Superior Court (2010) 51 Cal. 4th 1, 5.) In general, a civil appeal may be
taken “[f]rom a judgment, except an interlocutory judgment.” (Code Civ. Proc., § 904.1,
subd. (a)(1).) An appeal may also be taken from “an order made after a judgment made
appealable by” Code of Civil Procedure section 904.1, subdivision (a)(1). (Code Civ.
Proc., § 904.1, subd. (a)(2).)
       In general, “[a] judgment is the final determination of the rights of the parties in an
action or proceeding.” (Code Civ. Proc., § 577, italics added.) Likewise, “[a] judgment
in a special proceeding is the final determination of the rights of the parties therein.”5
(Code Civ. Proc., § 1064; see Code Civ. Proc., § 1109.) Writs of mandamus6 are “special
proceedings of a civil nature” governed by provisions in Part 3 of the Code of Civil
Procedure. (See Code Civ. Proc., § 1084 et seq.; see also Dhillon v. John Muir Health,
supra, 2 Cal.5th at p. 1115.)
       “Under the one final judgment rule, ‘ “an appeal may be taken only from the final
judgment in an entire action.” ’ [Citation.] ‘ “The theory [behind the rule] is that
piecemeal disposition and multiple appeals in a single action would be oppressive and

       4
         On this court’s own motion, we strike the “Declaration of Zachary Walton” filed
on behalf of ACCORD on the same date as its supplemental briefing and the “Declaration
of Cody Phillips” filed on behalf of the RPI as part of his supplemental brief. Both were
filed without this court’s permission and went beyond the request for supplemental
briefing. Respondents join in the RPI’s supplemental brief.
       5
         “[U]nless the statute creating the special proceeding prohibits an appeal, there is
an appeal from a final judgment entered in a special proceeding. [Citation.]” (Knoll v.
Davidson (1974) 12 Cal. 3d 335, 343 [peremptory writ of mandate]; accord Dhillon v.
John Muir Health (2017) 2 Cal.5th 1109, 1115.)
       6
         A “writ of mandamus may be denominated a writ of mandate.” (Code Civ.
Proc., § 1084.)

                                              9
costly, and that a review of intermediate rulings should await the final disposition of the
case.” ’ [Citations.]” (In re Baycol Cases I & II (2011)51 Cal.4th 751, 756.)
       “It is not the form of the decree but the substance and effect of the adjudication
which is determinative. As a general test, which must be adapted to the particular
circumstances of the individual case, it may be said that where no issue is left for future
consideration except the fact of compliance or noncompliance with the terms of the first
decree, that decree is final, but where anything further in the nature of judicial action on
the part of the court is essential to a final determination of the rights of the parties, the
decree is interlocutory.” (Lyon v. Goss (1942) 19 Cal. 2d 659, 670; accord, Griset v. Fair
Political Practices Com’n (2001) 25 Cal. 4th 688, 698-699 (Griset).) “[A] judgment is
final, and therefore appealable, ‘ “ ‘when it terminates the litigation between the parties
on the merits of the case and leaves nothing to be done but to enforce by execution what
has been determined.’ ” ’ [Citation.]” (Dhillon v. John Muir Health, supra, 2 Cal.5th at
p. 1115.) For example, “[a] decree in equity which is denominated ‘interlocutory’ and
directs a further hearing for certain purposes, may make so complete and final an
adjudication of all issues of fact and law as to constitute a ‘final judgment’ within the
meaning of that term as used in the statutes concerning appeals.” (Lyon v. Goss, supra,
19 Cal.2d at p. 669.)
       A judgment labeled “interlocutory” nevertheless may be final for purposes of
appeal if it is a final determination of the parties’ rights. In Eldridge v. Burns (1978) 76
Cal. App. 3d 396, the trial court issued a decision labeled “ ‘Interlocutory Judgment’ ” (id.
at p. 402) which expressly stated that “[t]his is an interlocutory judgment and the court
retains jurisdiction to resolve disputes between [the parties] . . . .” (Ibid., fn. 1.) The
appellate court observed that “[t]he mere fact that other proceedings were deemed
necessary by the court to carry the judgment into effect did not render the judgment
interlocutory rather than final.” (Id. at p. 405.) It concluded that the so-called
interlocutory judgment was an appealable final judgment because “there was nothing

                                               10
further in the nature of judicial action on the part of the court essential to a final
determination of the asserted rights of the respective parties” in that “[t]hose rights were
fully established by the judgment.” (Ibid.)
          Contrariwise, an order labeled a “ ‘final judgment’ ” may not be a final judgment.
“[N]o effect can or should be given to [a final judgment] label if the judgment does not in
fact conclude matters between the parties. [Citation.]” (Jackson v. Wells Fargo Bank
(1997) 54 Cal. App. 4th 240, 244].) “It is the substance and effect of the court’s order or
judgment and not the label that determines whether or not it is appealable. [Citation.]”
(Art Movers, Inc. v. Ni West, Inc. (1992) 3 Cal. App. 4th 640, 645.)
          “In its most fundamental sense, ‘finality’ is an attribute of every judgment at the
moment it is rendered; indeed, if a judicial determination is not immediately ‘final’ in this
sense it is not a judgment, no matter what it is denominated. The Legislature has
incorporated this meaning of finality into the very definition of a judgment: ‘A judgment
is the final determination of the rights of the parties in an action or proceeding.’ (Code
Civ. Proc., § 577, italics added.)” (Sullivan v. Delta Air Lines, Inc. (1997) 15 Cal. 4th
288, 304.) “Finality in this sense not only makes a judicial determination a judgment, it
also makes that judgment appealable. . . . ‘A judgment that leaves no issue to be
determined except the fact of compliance with its terms is appealable.’ [Citation.]”
(Ibid.)
          As indicated, “[a] judgment in a special proceeding is the final determination of
the rights of the parties therein” (Code Civ. Proc., § 1064), and writs of mandamus are
“special proceedings of a civil nature.” (See Code Civ. Proc., § 1084 et seq.; see also
Dhillon v. John Muir Health, supra, 2 Cal.5th at p. 1115.) A writ of mandate “may be
either alternative or peremptory.” (Code Civ. Proc., § 1087.) An alternative writ of
mandate “command[s] the party to whom it is directed immediately after the receipt of
the writ, or at some other specified time, to do the act required to be performed, or to
show cause before the court at a time and place then or thereafter specified by court order

                                                11
why he has not done so.” (Ibid.) In contrast, a peremptory writ of mandate commands a
party to do the act required. (Ibid.)
       Where a petitioner seeks a writ of mandate, statutory law allows a peremptory writ
to be issued in the first instance “if the application is upon due notice and the writ is
allowed.” (Code Civ. Proc., § 1088.) Thus, a peremptory writ is either preceded by
issuance of an alternative writ or issued in the first instance.7 (See Asimow et al., Cal.
Practice Guide: Administrative Law (The Rutter Group 2017) ¶ 20:210, p. 20-24; see also
id., ¶ 18:262, p. 18-37.)
       In general, “[w]hen the trial court issues its judgment granting a peremptory writ,
the respondent has two choices: to appeal that judgment or to comply with it.” (Los
Angeles Intern. Charter High School v. Los Angeles Unified School Dist. (2012) 209
Cal. App. 4th 1348, 1354.) But if a writ petition has been joined with other causes of
action and a decision leaves substantive issues or causes of action to be resolved in future
proceedings, there may not be a final judgment yet. (See Griset, supra, 25 Cal.4th at

       7
         The issuance of an alternative writ of mandate contemplates responsive
pleadings, including a return (by way of demurrer, a verified answer, or both) (Code Civ.
Proc., § 1089; see id., § 1089.5) and a reply (see In re Scott (1928) 205 Cal. 525, 526-
527; see also Code Civ. Proc., § 1091; Hunt v. Mayor and Council of City of Riverside
(1948) 31 Cal. 2d 619, 623 [allegations of answer will be accepted as true if not
controverted]), and a hearing and possibly evidentiary proceedings (see Code Civ. Proc.,
§§ 1087-1088, 1090, 1091, 1094; see also Gomez v. Superior Court (2012) 54 Cal. 4th
293, 301). If a petitioner prevails on an alternative writ, the trial court grants a
peremptory writ of mandate (see Code Civ. Proc., § 1095). When the respondent
prevails, a court denies a peremptory writ and discharges the alternative writ. (See Cal.
Civ. Writ Practice (Cont. Ed. Bar 4th ed. 2018) § 9.48, p. 9-18; Cal. Judges Benchbook:
Civ. Proc. After Trial (2017 ed.) Other Writ Proceedings in Superior Court, § 5.26,
p. 352) In the situation where a respondent performs the act required in the alternative
writ before judgment, “the writ has accomplished the purpose of the mandamus
proceedings and the petition should be dismissed as moot. [Citations.]” (Bruce v.
Gregory (1967) 65 Cal. 2d 666, 671; see Environmental Protection Information Center,
Inc. v. State Bd. of Forestry (1993) 20 Cal. App. 4th 27, 28 [“after an alternative writ of
mandate is fully complied with by the respondent, the issuing court retains no continuing
jurisdiction in such proceedings over the subject matter of the writ petition”].)

                                              12
pp. 696-697; see also id. at p. 699 [“denial of plaintiffs’ petition for a writ of mandate
disposed of all issues in the action” and was a final judgment]; Morehart v. County of
Santa Barbara (1994) 7 Cal. 4th 725, 743 [“an appeal cannot be taken from a judgment
that fails to complete the disposition of all the causes of action between the parties even if
the causes of action disposed of by the judgment have been ordered to be tried separately,
or may be characterized as ‘separate and independent’ from those remaining”].)
       The grant of a peremptory writ “may include a return date as a technique for
ensuring compliance and closure.” (Cal. Judges Benchbook: Civ. Proc. After Trial
(CEJR 2017) Other Writ Proceedings in Superior Court, § 5.27, p. 353.) Although also
called a “return,” the return to a peremptory writ is different from a return to an
alternative writ in that its purpose is to ensure that respondent took the actions required
by the writ. (See 1 Cal. Civ. Writ Practice (Cont. Ed. Bar 4th ed. 2018) §§ 8.2, 9.42,
10.3-10.9, pp. 8-4, 9-17, 10-2 to 10-5; Los Angeles Intern. Charter High School v. Los
Angeles Unified School Dist., supra, 209 Cal.App.4th at p. 1355.) “Generally, the return
to the peremptory writ will take one of two forms: that respondent has complied or that it
has appealed or otherwise has grounds not to have complied.” (Asimow et al., Cal.
Practice Guide: Administrative Law (The Rutter Group 2017) ¶ 21:280, p. 21-35.) The
fact that “there are additional proceedings involving the return on the [peremptory] writ
does not change the finality of the judgment issuing the writ. [Citation.] The order
following the hearing into the adequacy of [a respondent’s] return on the writ is
appealable as an order enforcing the judgment. [Citations.]” (Los Angeles Intern.
Charter High School v. Los Angeles Unified School Dist. (2012) 209 Cal. App. 4th 1348,
1354-1355.) “On appeal from an order discharging a [peremptory] writ, the issue is
whether the trial court erred in ruling that the respondent . . . complied with the writ.”
(Id. at p. 1355.)
       We note that the confusingly titled March 2016 decision (“Peremptory Writ of
Mandate of Interlocutory Remand . . .”) was prepared by the attorneys for the RPI. Its

                                              13
label is seemingly self-contradictory because an interlocutory remand is not a final
judgment, whereas the grant of a peremptory writ is ordinarily a final judgment unless
there remain undecided claims or pending causes of action (such as where there is a
combined pleading and the entire controversy is not resolved). (See Griset, supra, 25
Cal.4th at p. 697.) We now examine the substance and effect of the decision to determine
whether it was the final judgment in this case.
       The March 2016 decision disposed of all CEQA and non-CEQA issues raised by
the petition and concluded that respondents had not complied with CEQA with respect to
the potential noise impacts of the project. The decision was not tentative or partial. The
March 2016 decision left for future determination only whether respondents had obeyed
the peremptory writ, and they were required to demonstrate their compliance by a return.
The issue to be determined at a future hearing was whether respondents’ new actions
complied with the peremptory writ, which required reconsideration of the project’s
potential noise impacts and compliance with CEQA going forward. Of course, the
petition did not raise any claim of error regarding those new actions.
       But the March 2016 decision itself stated that it was not the final judgment in the
case. It stated that following the return, the court would “conduct such further
proceedings as are necessary and appropriate and determine whether to enter a final
Judgment.” It further declared: “Nothing contained herein shall be construed as a final
Judgment for purposes of appellate review by any party to this action.”
       The parties have not directed us to any California case holding that the subjective
intentions of the court or the parties as to the finality of a decree can trump its actual
substance and effect for purposes of appeal. Although the March 2016 decision had the
effect of sending the matter back to respondents for further action and thus could be
regarded as a remand in the most general sense, its self-description as a nonappealable,
interlocutory remand was not determinative.



                                              14
       The substance and effect of the March 2016 decision, which granted a peremptory
writ, compel our conclusion that it was the final judgment for purposes of appeal. (See
Griset, supra, 25 Cal.4th at p. 700; see also Dhillon v. John Muir Health, supra, 2 Cal.5th
at p. 1117; Public Defenders’ Organization v. County of Riverside (2003) 106
Cal. App. 4th 1403, 1410 [where rights put at issue by petition for writ of mandate had
been adjudicated, the issue “[w]hether the County [was] complying with that judgment
[granting a petition for writ of mandate] is not relevant to whether the judgment is final
and appealable.”].) While a trial court has continuing jurisdiction to ensure compliance
with a peremptory writ of mandate (see County of Inyo v. City of Los Angeles (1976) 61
Cal. App. 3d 91, 95; Code Civ. Proc., § 1097), the writ’s validity is not at issue on appeal
from an order enforcing the writ. (See Robles v. Employment Development
Department (2015) 236 Cal. App. 4th 530, 546.) The reviewing court’s focus is on a
respondent’s response to the grant of the writ and “the trial court’s assessment of that
response. [Citation.]” (Ibid.)
       In light of our conclusion, the December 2016 decision could not be the final
judgment, regardless of its title. “[A]n order regarding adequacy of a return [is an order]
relating to enforcement of a judgment” (City of Carmel-By-The-Sea v. Board of
Supervisors (1982) 137 Cal. App. 3d 964, 971), and it is appealable as an order after an
appealable judgment. (Ibid.; see Ballona Wetlands Land Trust v. City of Los Angeles
(2011) 201 Cal. App. 4th 455, 464, fn. 2 (Ballona); Code Civ. Proc., 904.1, subd. (a)(2);
Leftridge v. City of Sacramento (1941) 48 Cal. App. 2d 589, 595 [order discharging
peremptory writ was an appealable postjudgment order].) Accordingly, despite its label,
the December 2016 decision was actually an appealable postjudgment order (Code Civ.
Proc., § 904.1, subd. (a)(2)), which is most reasonably construed as an order discharging
the peremptory writ.




                                             15
B. Interlocutory Remands
       ACCORD urges us to conclude that the March 2016 decision was an interlocutory
remand order from which it could not appeal. ACCORD relies heavily on Voices of the
Wetlands v. State Water Resources Control Bd. (2011) 52 Cal. 4th 499 (Voices), a non-
CEQA, administrative mandamus action (Code Civ. Proc., § 1094.5). In Voices, the trial
court ordered an interlocutory remand to a regional water board, requiring it to reconsider
a finding. (Voices, supra, 52 Cal.4th at pp. 511-513, 535.) ACCORD has not shown by
reference to the record that review by petition for writ of administrative mandamus was
available to review respondents’ challenged actions.8 (See Code Civ. Proc., 1094.5,
subd. (a).)
       In Voices, “the administrative record did not support one finding by the agency in
support of its issuance of a permit essential to the permittee’s operations.” (Voices,
supra, 52 Cal.4th at p. 535.) The California Supreme Court concluded that the trial court
could properly order a limited, prejudgment remand to allow the administrative agency to
reconsider its findings that lacked sufficient evidentiary support and the agency could
consider additional evidence upon remand. (Id. at p. 526; see id. at pp. 530 [“no error in
the trial court’s use of an interlocutory remand to resolve perceived deficiencies” in
regional water board’s finding], 535 [trial court “acted properly by remanding to the
agency for additional evidence and analysis”].)
       In Voices, the Supreme Court stated that “properly understood and interpreted,
subdivisions (e) and (f) of section 1094.5 impose no absolute bar on the use of



       8
        The inquiry in an administrative mandamus proceeding “extend[s] to the
questions whether the respondent has proceeded without, or in excess of, jurisdiction;
whether there was a fair trial; and whether there was any prejudicial abuse of discretion.”
(Code Civ. Proc., § 1094.5, subd. (b).) “Abuse of discretion is established if the
respondent has not proceeded in the manner required by law, the order or decision is not
supported by the findings, or the findings are not supported by the evidence.” (Ibid.)

                                             16
prejudgment limited remand procedures such as the one employed here.”9 (Voices,
supra, 52 Cal.4th at p. 526.) The court disapproved two cases (Sierra Club v. Contra
Costa County (1992) 10 Cal. App. 4th 1212; Resource Defense Fund v. Local Agency
Formation Com. (1987) 191 Cal. App. 3d 886) to the extent they concluded that section
1094.5, subdivision (f), imposed a “blanket prohibition on the appropriate use, in an
administrative mandamus action, of a prejudgment remand for agency reconsideration of
one or more issues pertinent to the agency’s [quasi-judicial] decision.” (Voices, supra, 52
       9
         Section 1094.5, subdivision (e), provides that “[w]here the court finds that there
is relevant evidence that, in the exercise of reasonable diligence, could not have been
produced or that was improperly excluded at the hearing before respondent, it may enter
judgment as provided in subdivision (f) remanding the case to be reconsidered in the light
of that evidence; or, in cases in which the court is authorized by law to exercise its
independent judgment on the evidence, the court may admit the evidence at the hearing
on the writ without remanding the case.” Section 1094.5, subdivision (f), states: “The
court shall enter judgment either commanding respondent to set aside the order or
decision, or denying the writ. Where the judgment commands that the order or decision
be set aside, it may order the reconsideration of the case in light of the court’s opinion
and judgment and may order respondent to take such further action as is specially
enjoined upon it by law, but the judgment shall not limit or control in any way the
discretion legally vested in the respondent.” In Voices, the Supreme Court reasoned that
“[o]n its face, subdivision (f) of section 1094.5 indicates the form of final judgment the
court may issue in an administrative mandamus action” (Voices, supra, 52 Cal.4th at
p. 526) and that “nothing in subdivision (f) of section 1094.5 purports to limit procedures
the court may appropriately employ before it renders a final judgment.” (Ibid.) The
court construed subdivision (e) of section 1094.5 as “merely confirm[ing] that while, in
most cases, the court is limited to the face of the administrative record in deciding
whether the agency’s decision is valid as it stands, in fairness, the court may consider, or
may permit the agency to consider, extra-record evidence for a contrary outcome, if
persuaded that such evidence was not available, or was improperly excluded, at the
original agency proceeding. [Citations.]” (Voices, supra, 52 Cal.4th at p. 532.) It
determined that section 1094.5, subdivision (e) did not “prevent the court, upon finding
that the administrative record itself lacks evidence sufficient to support the agency’s
decision, from remanding for consideration of additional evidence” in the administrative
mandamus proceeding. (Id. at p. 532.) It concluded that “when a court has properly
remanded for agency reconsideration on grounds that all, or part, of the original
administrative decision has insufficient support in the record developed before the
agency, the statute does not preclude the agency from accepting and considering
additional evidence to fill the gap the court has identified.” (Id. at p. 526.)

                                            17
Cal.4th at p. 529.) The court also disapproved two other cases (Ashford v. Culver City
Unified School Dist. (2005) 130 Cal. App. 4th 344 and Newman v. State Personnel Bd.
(1992) 10 Cal. App. 4th 41) to the extent that their analyses were inconsistent with its
conclusions that “once the court has reviewed the administrative record, and has found it
wanting, section 1094.5 does not preclude the court from remanding for the agency’s
reconsideration in appropriate proceedings that allow the agency to fill the evidentiary
gap.” (Voices, supra, 52 Cal.4th at p. 535.)
          In a separate concurring opinion in Voices, Justice Werdegar, joined by Chief
Justice Cantil-Sakauye, recognized the limited scope of the court’s decision. (Voices,
supra, 52 Cal.4th at pp. 539-540.) Both justices had concurred in the majority opinion.
The concurring opinion stated that “the majority has no occasion here to consider
whether a trial court may, similarly, order remand for reconsideration of an agency
decision for compliance with CEQA without issuing a writ of mandate.” (Voices, supra,
52 Cal.4th at p. 539.) It discussed section 21168.9, a CEQA provision that applies to
CEQA challenges and requires a trial court to issue a peremptory writ if it finds that a
public agency’s finding or decision was made in violation of CEQA. (Voices, supra, 52
Cal.4th at pp. 539-540.) It observed that “CEQA contains its own detailed and balanced
remedial scheme” (id. at p. 540) and concluded that “the majority’s analysis of the
administrative mandate procedure in this non-CEQA case [did not] speak[] to the
procedures to be followed when an agency’s action is found to have violated CEQA.”10
(Ibid.)

          10
          In Highway 68 Coalition v. County of Monterey (2017) 14 Cal.App.5th 883, this
court “determine[d] that the issue of whether a proposed project is consistent with a
county’s general plan is not a CEQA issue, and therefore the mandate procedures
provided for CEQA violations at section 21168.9 [did] not apply.” (Id. at p. 893.) This
court recognized that “an agency’s decisions regarding general plan consistency are
reviewed by ordinary mandamus.” (Id. at p. 894.) Based on Voices, this court then
rejected a claim that “the trial court was not authorized to utilize the interlocutory remand
procedure” with respect to “a discrete, non-CEQA issue of general plan consistency.”

                                               18
       The California Supreme Court has not decided the propriety of an interlocutory
remand in CEQA cases. “A party may seek to set aside an administrative decision for
failure to comply with CEQA by petitioning for either administrative mandamus (Code
Civ. Proc., § 1094.5) or traditional mandamus (Id., § 1085). A petition for administrative
mandamus is appropriate when the party seeks review of a ‘determination, finding, or
decision of a public agency, made as a result of a proceeding in which by law a hearing is
required to be given, evidence is required to be taken and discretion in the determination
of facts is vested in a public agency, on the grounds of noncompliance with [CEQA],’
generally referred to as an ‘adjudicatory’ or ‘quasi-judicial’ decision. [Citations.] A
petition for traditional mandamus is appropriate in all other actions brought ‘to attack,
review, set aside, void or annul a determination, finding, or decision of a public agency
on the grounds of noncompliance with [CEQA]. [Citations.]” 11 (Western States
Petroleum Assn. v. Superior Court (1995) 9 Cal. 4th 559, 566-567 (Western States).); see
§§ 21168, 21168.5, 21168.7.)
       In a writ proceeding under CEQA, a mandate order must “be made by the issuance
of a peremptory writ of mandate specifying what action by the public agency is necessary
to comply.” (§ 21168.9, subd. (b), italics added.) Under section 21168.9, “[i]f a court
finds . . . that any determination, finding, or decision of a public agency has been made
without compliance with this division, the court shall enter an order that includes one or


(Id. at p.895.) In this case, we have no occasion to reconsider whether an interlocutory
remand is an appropriate order in a non-CEQA traditional mandate proceeding.
        11
           “In a CEQA case, as in other mandamus cases, [appellate] review of the
administrative record for error is the same as the trial court’s; we review the agency’s
action, not the trial court’s decision. [Citations.]” (Muzzy Ranch Co. v. Solano County
Airport Land Use Com. (2007) 41 Cal. 4th 372, 381.) “[J]udicial review of agency
decisions under CEQA is governed by sections 21168 (administrative mandamus)
and 21168.5 (traditional mandamus).” (Laurel Heights Improvement Assn. v. Regents of
University of California (1993) 6 Cal. 4th 1112, 1135, italics omitted; see Laurel Heights
Improvement Assn. v. Regents of University of California (1988) 47 Cal. 3d 376, 392,
fn. 5.)

                                             19
more of the following: [¶] (1) A mandate that the determination, finding, or decision be
voided by the public agency, in whole or in part. [¶] (2) If the court finds that a specific
project activity or activities will prejudice the consideration or implementation of
particular mitigation measures or alternatives to the project, a mandate that the public
agency and any real parties in interest suspend any or all specific project activity or
activities, pursuant to the determination, finding, or decision, that could result in an
adverse change or alteration to the physical environment, until the public agency has
taken any actions that may be necessary to bring the determination, finding, or decision
into compliance with this division. [¶] (3) A mandate that the public agency take specific
action as may be necessary to bring the determination, finding, or decision into
compliance with this division.” (§ 21168.9, subd. (a)(1)-(3).)
       The grant of writ relief made pursuant to section 21168.9 must “include only those
mandates which are necessary to achieve compliance with [CEQA] and only those
specific project activities in noncompliance with [CEQA].” (§ 21168.9, subd. (b).) The
order must “be limited to that portion of a determination, finding, or decision or the
specific project activity or activities found to be in noncompliance only if a court finds
that (1) the portion or specific project activity or activities are severable, (2) severance
will not prejudice complete and full compliance with this division, and (3) the court has
not found the remainder of the project to be in noncompliance with this division.” (Ibid.)
       The statute states that trial court must “retain jurisdiction over the public agency’s
proceedings by way of a return to the peremptory writ until the court has determined that
the public agency has complied with [CEQA].” (§ 21168.9, subd. (b), italics added.)
“This statutory provision for the retention of jurisdiction reflects the rule that a court
issuing a peremptory writ of mandate retains jurisdiction to determine the adequacy of
the return and ensure full compliance with the writ. [Citations.]” (Ballona, supra, 201
Cal.App.4th at p. 479.)



                                              20
       While we question whether an interlocutory remand is permissible under
section 21168.9, which requires relief (where warranted) by peremptory writ rather than
by an alternative writ or order to show cause,12 it is unnecessary to resolve the legal
question here. As explained, in substance and effect, the March 2016 decision was the
final determination of the parties’ rights—i.e., the final judgment, in this case. (Code
Civ. Proc., § 1064.)
C. Scope of Review and Cognizable Issues on Appeal
       Code of Civil Procedure section 906 provides that “[u]pon an appeal pursuant to
[s]ection 904.1 or 904.2, “the reviewing court may review the . . . decision and any
intermediate ruling, proceeding, order or decision which involves the merits or
necessarily affects the judgment or order appealed from or which substantially affects the
rights of a party . . . .” (Code Civ. Proc., § 906.) But Code of Civil Procedure
section 906 makes clear that “[t]he provisions of this section do not authorize the
reviewing court to review any decision or order from which an appeal might have been
taken.”
       “California follows a ‘one shot’ rule under which, if an order is appealable, appeal
must be taken or the right to appellate review is forfeited. [Citations.]” (Baycol, supra,
51 Cal.4th at p. 762, fn. 8.) Since the March 2016 decision was actually an appealable
final judgment, “it follows that it had to be timely appealed or the right to challenge its
particulars [was] forever lost.” (Ibid.)

       12
           It is possible that this peremptory writ requirement precludes interlocutory
remands. (See Muzzy Ranch Co. v. Solano County Airport Land Use Com. (2007) 41
Cal. 4th 372, 381 [courts “must bear in mind that ‘[t]he foremost principle under CEQA is
that the Legislature intended the act “to be interpreted in such manner as to afford the
fullest possible protection to the environment within the reasonable scope of the statutory
language.” ’ [Citation.]”; see also Lewis v. Superior Court (1999) 19 Cal. 4th 1232, 1265
(conc. opn. of Baxter, J.) [“The legislative authorization for issuance of a peremptory writ
in the first instance reflects recognition that, on occasion, immediate judicial action is
necessary to prevent or correct unauthorized or erroneous action by the respondent or to
compel the respondent to act when required to do so.”].)

                                             21
       By failing to appeal from the March 2016 decision, ACCORD forfeited appellate
review of the trial court’s findings under section 21168.9 and its other CEQA and non-
CEQA determinations, express or implied, in favor of respondents.13 A “trial court’s
retained jurisdiction under Public Resources Code section 21168.9, subdivision (b) is
limited to ensuring compliance with the peremptory writ of mandate.” (Ballona, supra,
201 Cal.App.4th at p. 480; see Code Civ. Proc., § 1097.) After considering a petitioner’s
CEQA challenges and “rendering a final judgment and peremptory writ of mandate, a
trial court evaluating a return to the writ may not consider any newly asserted challenges
arising from the same material facts in existence at the time of the judgment” because
“[t]o do so would undermine the finality of the judgment.” (Ballona, supra, at p. 480.)
       We conclude that on appeal from the December 2016 decision, which is a post-
judgment order, our review is limited to that decision. We lack jurisdiction to review the
grant of the peremptory writ since it was the final judgment from which an appeal might
have been taken. (Code Civ. Proc., §§ 904.1, subd. (a)(1), 906, 1064.) Accordingly,
ACCORD’s present claims that an EIR was required to address the potentially significant
traffic impacts of the project and that the project violates the substantive requirements of
the City’s municipal code governing formula retail businesses (see San Juan Bautista
Mun. Code, §§ 11-04-110, 11-29-010) are not cognizable. We may review, however,
ACCORD’s contentions insofar as they assert that, due to the project’s potential noise
impacts, preparation of an EIR was necessary to comply with the peremptory writ.
D. Fairness and Due Process
       ACCORD also asserts that it was “entitled to rely upon the trial court’s
characterization of its [March 14, 2016] order as an interlocutory remand” and urges this
court to recognize that the order was “a non-appealable interlocutory remand order” as a


       13
         The court’s grant of a peremptory writ applied only to ACCORD’s CEQA claim
regarding noise impacts and not to its other CEQA claims or its non-CEQA claims.

                                             22
matter of fundamental fairness. The cases cited by ACCORD are not on point or are
distinguishable.
       As we have discussed, Voices was not a CEQA case. (See Voices, supra, 52
Cal.4th at p. 539 (conc. opn. of Werdegar, J.).) It did not consider whether an
interlocutory remand is permissible under section 21168.9. Most relevant to this case,
there was no occasion in Voices to consider whether the interlocutory remand order in
that case was in fact a final judgment based on its substance and effect. “A decision, of
course, is not authority for what it does not consider. [Citation.]” (Mercury Ins. Group v.
Superior Court (1998) 19 Cal. 4th 332, 348; see People v. Gilbert (1969) 1 Cal. 3d 475,
482, fn. 7 [“It is axiomatic that cases are not authority for propositions not considered.”].)
       Schenck v. County of Sonoma (2011) 198 Cal. App. 4th 949 (Schenck), which is
mentioned by ACCORD, involved a plaintiff’s “appeal from a judgment in an action
challenging the approval of a [development] project . . . on grounds that the County of
Sonoma failed to comply with [CEQA] before issuing [an MND].” (Id. at p. 952.) The
plaintiff “challenged the County’s compliance with CEQA and approval of the project by
way of a petition for peremptory writ of mandate and injunctive relief filed in the trial
court . . . .” (Id. at p. 955.) “[T]he trial court filed an order that found the County failed
to furnish proper notice of the Board’s intent to adopt the [MND] to the Bay Area Air
Quality Management District ([BAAQMD]).” (Ibid.) The trial court granted the petition,
requiring a real party in interest “to provide adequate notice to the BAAQMD, with the
‘results of such notice’ to determine the ‘further course of action’ needed to ‘cure the
defects and ensure proper CEQA review of this project.’ ” (Id. at p. 956.) “The court
retained jurisdiction over the matter to ultimately determine the issue of the County’s
compliance with the notice provisions of CEQA.” (Ibid.)
       Schenck’s recitation of procedural history mentioned that the plaintiff had “filed
an appeal from the trial court’s order,” which the appellate court had dismissed.
(Schenck, supra, 198 Cal.App.4th at p. 956.) According to the opinion, “the County filed

                                              23
a ‘Certificate of Compliance’ . . . on April 29, 2010, which informed the court ‘of the
County’s timely and complete compliance’ with the order to provide proper notice to the
BAAQMD, and requested dismissal of the petition for writ of mandate with prejudice.”
(Ibid.) “The parties subsequently filed a stipulation that the County’s Certificate of
Compliance served as a return to the writ of mandate (Code Civ. Proc., § 1108), and to
entry of the trial court’s prior order as a ‘final, appealable judgment’ in the case.
Pursuant to the stipulation, on July 19, 2010, the trial court issued a final judgment in the
terms of the prior order.” (Ibid., italics added.)
       On appeal in Schenck, the plaintiff sought to characterize “the trial court’s order as
‘an improper interlocutory remand,’ and [the plaintiff] maintain[ed] that the court was
‘required to set aside Project approval for failure to provide notice to a responsible
agency.’ ” (Schenck, supra, 198 Cal.App.4th at p. 960.) The Court of Appeal, First
District, Division 1, found “nothing in the trial court’s order that contravened the
remedial procedures sanctioned by CEQA” in section 21168.9. (Id. at p. 961.) The
appellate court also determined that the plaintiff had “forfeited any objection to the form
of relief” by failing to object in the trial court. (Ibid.)
       We see nothing in Schenck that supports ACCORD’s current claim that
fundamental fairness and due process require this court to reach its challenges to the
March 2016 decision, which we have concluded was the final judgment, on appeal from
the trial court’s subsequent December 2016 decision, which we have concluded is a post-
judgment order determining the adequacy of respondents’ return to the peremptory writ.
While the Court of Appeal, First District, may have dismissed the plaintiff’s original
appeal in Schenck, for a reason we might only surmise, Schenck contains no holding that
supports ACCORD’s fairness argument. An appellate decision is authority “only ‘for the
points actually involved and actually decided.’ [Citations.]” (Santisas v. Goodin (1998)
17 Cal. 4th 599, 620.)



                                                24
       ACCORD asserts that if this court recharacterizes the March 2016 decision as a
final judgment, ACCORD would be deprived of “its due process rights to full judicial
review” and that fundamental fairness requires this court to hear its appeal from that
decision. It cites two cases to support those assertions.
       In Adoption of Alexander S. (1988) 44 Cal. 3d 857 (Alexander S.), an adoption
proceeding, a natural mother filed a petition to withdraw consent to an independent
adoption, which the trial court denied. (Id. at pp. 859, 861.) The mother did not appeal
from that denial “within the limitations period of the California Rules of Court” and it
became final. (Id. at 859.) The mother timely appealed from the subsequent denial of
“her petition to declare a father-child relationship.” (Id. at p. 863.)
       On appeal from the subsequent denial of her petition to declare a father-child
relationship in Alexander S., the mother raised “her belated claims” regarding the denial
of her petition to withdraw consent. (Alexander S., supra, 44 Cal.3d at p. 863.) “[O]n its
own initiative and without notice to the parties,” the appellate court treated the mother’s
belated claims as a petition for a writ of habeas corpus. (Ibid.) The appellate court
“issued a writ of habeas corpus, ordered the trial court to vacate its judgment denying [the
mother’s] petition for withdrawal of consent” (id. at pp. 863-864), and denied the
prospective adoptive parents’ request to file a return to the writ. (Id. p. 864.)
       On review in Alexander S., the California Supreme Court determined that, since
the mother had not appealed from the denial of her petition to withdraw consent, which
was appealable, and did not file a petition for writ of habeas corpus in the appellate court,
“[o]nce the Court of Appeal had addressed the issue of the father-child relationship, it
should have stopped there and not addressed [the mother’s] belated claims.” (Alexander
S., supra, 44 Cal.3d at p. 864.) The court concluded that the appellate court had “erred in
substituting habeas corpus relief for the available remedy of appeal” because “[i]t is well
settled that ‘habeas corpus cannot serve as a substitute for an appeal, and, in the absence
of special circumstances constituting an excuse for failure to employ that remedy, the

                                              25
writ will not lie where the claimed errors could have been, but were not, raised upon a
timely appeal from a judgment . . . .’ (In re Dixon (1953) 41 Cal. 2d 756, 759.)” (Id. at
p. 865.) The Supreme Court held that “habeas corpus may not be used to collaterally
attack a final nonmodifiable judgment in an adoption-related action where the trial court
had jurisdiction to render the final judgment.” (Id. at pp. 867-868.)
       Alexander S. is not helpful to ACCORD. The case does not, as ACCORD
suggests, stand for the proposition that due process is “a valid consideration in
determining whether procedural irregularities affect appellate jurisdiction” or may “under
certain ‘special circumstances,’ ” render “appellate review . . . proper regardless of the
timeliness of the filing of a notice of appeal.” When it mentioned “special
circumstances” (Alexander S., supra, 44 Cal.3d at p. 865), the Supreme Court was merely
discussing the availability of habeas corpus relief and referring to the general rule that
such relief is barred where a claim of error could have been, but was not, raised on direct
appeal. (See In re Reno (2012) 55 Cal. 4th 428, 490-491 [Dixon rule subject to four
exceptions]; In re Harris (1993) 5 Cal. 4th 813, 825, fn. 3, 829.)
       In Estate of Hanley (1943) 23 Cal. 2d 120, the appellant, in her individual capacity,
filed a notice of appeal from an order approving the “First Account and Report” in the
administration of an estate, but she filed it “one day beyond the applicable statutory
period” for filing a notice of appeal. (Id. at p. 120.) The notice of entry of the order had
misstated the date of filing, and an attorney acting for appellant in her separate capacity
as executrix had served the notice upon appellant’s counsel representing her in her
individual capacity. (Id. at pp. 120-121.) In addition, during a telephone conversation,
the attorney acting for her as the executrix told her counsel representing her as an
individual that “the date stated in the notice was correct and the time for appeal should be
computed accordingly.” (Id. at p. 122.) The appellant opposed a motion to dismiss the
appeal, asserting that “under appropriate circumstances, such as innocent and justifiable
reliance upon misrepresentations, one may be relieved from the effect of delay in filing a

                                             26
notice of appeal; or, adopting a different theory, the respondent whose misrepresentations
were the cause of the delay may be estopped to take advantage of it by a motion to
dismiss.” (Id. at p. 122.)
       The California Supreme Court was not persuaded by that argument. It stated: “[I]t
is immaterial whether the misrepresentations concerning the date upon which the order
was filed were wilful or inadvertent, whether the reliance thereon was reasonable or
unreasonable, or whether the parties seeking to dismiss are acting in good faith or not. It
may be assumed that the appellant has presented grounds for relief which would be
sufficient if relief could be granted. But the requirement as to the time for taking an
appeal is mandatory, and the court is without jurisdiction to consider one which has been
taken subsequent to the expiration of the statutory period. [Citations.]” (Estate of
Hanley, supra, 23 Cal.2d at pp. 122-123.) It further explained: “In the absence of
statutory authorization, neither the trial nor appellate courts may extend or shorten the
time for appeal [citation], even to relieve against mistake, inadvertence, accident, or
misfortune [citations]. Nor can jurisdiction be conferred upon the appellate court by the
consent or stipulation of the parties, estoppel, or waiver. [Citations.] If it appears that the
appeal was not taken within the 60-day period, the court has no discretion but must
dismiss the appeal of its own motion even if no objection is made. [Citations.]” (Id. at
p. 123.) The Supreme Court dismissed the appeal. (Id. at p. 124.)
       In dicta, the Supreme Court suggested that equitable relief from an untimely filing
of an appeal from a judgment might be available where a party was prevented from
timely appealing by another party’s fraud or duress or “circumstances over which he has
no control.” (Estate of Hanley, supra, 23 Cal.2d at p. 124.) ACCORD relies on this
language but overlooks a subsequent clarifying decision.
       In Hollister Convalescent Hosp., Inc. v. Rico (1975) 15 Cal. 3d 660, the Supreme
Court made clear that the “notion of estoppel” has no “place in determining whether a
timely notice of appeal has been filed within the jurisdictional period therefor.” (Id. at

                                              27
p. 674.) The court stated that “[t]he expiration of a jurisdictional period is not, and by its
nature cannot, be affected by the actions of the parties.” (Ibid.) It held that when a notice
of appeal “has not in fact been filed within the relevant jurisdictional period—and when
applicable rules of construction and interpretation fail to require that it be deemed in law
to have been so filed—the appellate court, absent statutory authorization to extend the
jurisdictional period, lacks all power to consider the appeal on its merits and must
dismiss, on its own motion if necessary, without regard to considerations of estoppel or
excuse.” (Ibid.)
       This court is not changing the character of the March 2016 decision. We merely
recognize its actual substance and effect as the final judgment. The December 2016
decision was mischaracterized as the final judgment.
                                                   III
                               The Project’s Potential Noise Impacts
       ACCORD maintains that preparation of an EIR was required because the project’s
potential, unmitigated noise impacts may significantly affect the environment.
A. CEQA
       “To ensure that governmental agencies and the public are adequately informed
about the environmental impact of public decisions, [CEQA] requires a lead agency (id.,
§ 21067) to prepare an [EIR] before approving a new project that ‘may have a significant
effect on the environment.’ (Id., § 21151, subd. (a).)” (Friends of College of San Mateo
Gardens v. San Mateo County Community College Dist. (2016) 1 Cal.5th 937, 943
(Friends).) “ ‘Significant effect on the environment’ means a substantial, or potentially
substantial, adverse change in the environment.” (§ 21068.) “ ‘Significant effect on the
environment’ ” includes any substantial, or potentially substantial, adverse change in any
of the physical conditions within the area affected by the project, including ambient
noise. (Guidelines, § 15382.)



                                              28
       An EIR is “the public document used by the governmental agency to analyze the
significant environmental effects of a proposed project, to identify alternatives, and to
disclose possible ways to reduce or avoid the possible environmental damage.”
(Guidelines, § 15002, subd. (f); see §§ 21002.1, 21061; Banning Ranch Conservancy v.
City of Newport Beach (2017) 2 Cal.5th 918, 937.) “ ‘The EIR has been aptly described
as the “heart of CEQA.” [Citations.] Its purpose is to inform the public and its
responsible officials of the environmental consequences of their decision before they are
made.’ [Citation.]” (Friends of the Eel River v. North Coast Railroad Authority (2017) 3
Cal.5th 677, 713.)
       “Under CEQA and its implementing guidelines, an agency generally conducts an
initial study to determine ‘if the project may have a significant effect on the
environment.’ (CEQA Guidelines, § 15063, subd. (a).) If there is substantial evidence
that the project may have a significant effect on the environment, then the agency must
prepare and certify an EIR before approving the project. [Citations.] On the other hand,
no EIR is required if the initial study reveals that ‘there is no substantial evidence that the
project or any of its aspects may cause a significant effect on the environment.’ (CEQA
Guidelines, § 15063, subd. (b)(2).) The agency instead prepares a negative declaration
‘briefly describing the reasons that a proposed project . . . will not have a significant
effect on the environment and therefore does not require the preparation of an EIR.’ (Id.,
§ 15371; see id., § 15070.) Even when an initial study shows a project may have
significant environmental effects, an EIR is not always required. The public agency may
instead prepare [an MND] if ‘(1) revisions in the project plans . . . before the proposed
negative declaration and initial study are released for public review would avoid the
effects or mitigate the effects to a point where clearly no significant effect on the
environment would occur, and (2) there is no substantial evidence in light of the whole
record before the public agency that the project, as revised, may have a significant effect



                                              29
on the environment.’ (Pub. Resources Code, § 21064.5.)” (Friends, supra, 1 Cal.5th at
p. 945.)
       “[W]hen an agency initially proposes a project, an EIR is required ‘whenever it
can be fairly argued on the basis of substantial evidence that [a] project may have
significant environmental impact.’ [Citations.]” (Friends, supra, 1 Cal.5th at p. 957.)
The Guidelines set forth the fair argument standard: “If the lead agency determines there
is substantial evidence in the record that the project may have a significant effect on the
environment, the lead agency shall prepare an EIR [citation]. Said another way, if a lead
agency is presented with a fair argument that a project may have a significant effect on
the environment, the lead agency shall prepare an EIR even though it may also be
presented with other substantial evidence that the project will not have a significant effect
[citation].” (Guidelines, § 15064, subd. (f)(1).) The fair argument standard “applies by
its terms to determinations of a lead agency, not of a court.” (Berkeley Hillside
Preservation v. City of Berkeley (2015) 60 Cal. 4th 1086, 1112 (Berkeley Hillside
Preservation).)
       Where no evidentiary hearing was required by law, courts review an agency’s
initial decision to adopt an MND rather than prepare an EIR for compliance with CEQA
pursuant to section 21168.5 (see Western States, supra, 9 Cal.4th at pp. 567-568). Such
inquiry “extend[s] only to whether there was a prejudicial abuse of discretion.”
(§ 21168.5; cf. § 21168; Code Civ. Proc., § 1094.5, subd. (a).) “Abuse of discretion is
established if the agency has not proceeded in a manner required by law or if the
determination or decision is not supported by substantial evidence.” (§ 21168.5.)
       But “a reviewing court may not uphold an agency’s decision [not to prepare an
EIR under the fair argument test during its initial environmental review of a project]
‘merely because substantial evidence was presented that the project would not have [a
significant environmental] impact.” (Berkeley Hillside Preservation, supra, 60 Cal.4th at
p. 1112; cf. Friends, supra, 1 Cal.5th 937.) “The [reviewing] court’s function is to

                                             30
determine whether substantial evidence support[s] the agency’s conclusion as to whether
the prescribed “fair argument” could be made. If there [is] substantial evidence that the
proposed project might have a significant environmental impact, evidence to the contrary
is not sufficient to support a decision to dispense with preparation of an EIR and adopt a
negative declaration, because it [can] be “fairly argued” that the project might have a
significant environmental impact. Stated another way, if the [reviewing] court perceives
substantial evidence that the project might have such an impact, but the agency failed to
secure preparation of the required EIR, the agency’s action is to be set aside because the
agency abused its discretion by failing to proceed “ in a manner required by law.” ’
[Citation.]” (Berkeley Hillside Preservation, supra, 60 Cal.4th at p. 1112.)
B. Analysis
       ACCORD argues that the proposed project may create significant, unmitigated
impacts and that, consequently, preparation of an EIR was required under CEQA. The
implicit corollary argument is that the trial court should not have determined that
respondents had complied with CEQA after reconsidering the project’s potential noise
impacts and that it should have determined that respondents’ return did not comply with
the peremptory writ. ACCORD broadly contends that “[t]he fact that the City was
forced to prepare three MNDs simply confirms what ACCORD has been arguing for
nearly four years – a Project of this scope in San Juan Bautista needs to have an EIR
prepared in order to comply with CEQA.”
       The third IS/MND, dated July 11, 2016, explained the trial court’s directive to
reconsider the project’s potential noise impacts. It stated: “As required by the Court, on
April 19, 2016, the City adopted Resolution 2016-21, setting aside Resolutions 2014-43
and 2014-44, which approved the Project. . . . [T]he City undertook a new noise
analysis using the current Project description. A new [IS/MND] was prepared using the
new noise analysis.”



                                            31
       In arguing on appeal that the project may create significant, unmitigated noise
impacts, ACCORD directs us to the July 31, 2014 IS/MND, which was prepared by
Hatch Mott MacDonald (HMM) (the second IS/MND),14 the June 17, 2014 noise study
(prepared by Environmental Consulting Services and incorporated into the second
IS/MND as Exhibit E), and a couple of emails concerning that noise study.
       The second IS/MND relied on the June 17, 2014 noise study and stated with
respect to project-generated noise impacts that “[p]otentially significant increases in
nearby traffic in the future for the receptor locations away from State Route 156
(particularly receptor locations 1 and 2) are represented by the noise levels in Exhibit 3
([s]ee Appendix E).” It further stated that “[t]he anticipated increase in noise levels at
receptor locations 1 and 2 would be very noticeable and potentially disturbing, although
within the range of noise levels considered ‘Conditionally Acceptable’ for Low Density
Residential uses (Exhibit 2 of Appendix E) by San Juan Bautista planning standards.”
The second IS/MND set forth a mitigation measure to address project-generated traffic
noises: “Protection from project-related traffic noise at nearby receptors on The
Alameda and adjacent to the site can be provided to some extent by appropriate noise
wall protection. Noise walls or combination wall and landscape berm up to 6 feet high
(6-feet maximum per zoning ordinance) of either double wood construction, masonry,
Plexiglas, or glass, or some combination of these materials, around yards and on the
south property line of the project, could reduce traffic noise levels 6-8 dB in the adjacent
sensitive receptor areas.”
       The June 17, 2014 noise study stated that “[t]raffic volumes on the Alameda
ha[d] been estimated for peak Cumulative Conditions ([in the year] 2035), which
include[d] project-generated traffic and traffic increases by other approved projects in
the area, in the HMM project traffic study . . . .” Exhibit 3 of the noise study showed the


       14
            The first IS/MND was prepared by the City’s planning department.

                                             32
existing traffic noise impacts and the cumulative traffic noise impacts from the project
in terms of Ldn (dBA) at three locations.15
       A June 19, 2014 email, sent to the City’s planning department from a senior
project scientist working for HMM, offered comments on the noise study. It stated:
“Mitigation for ‘Cumulative Conditions’ involves the construction of soundwalls [sic] at
the residential homes. It states that they would reduce noise levels by 6 to 8 DB if
constructed around the yards. I assume this would mean along the front yard. This may
not be feasible considering it would significantly limit site distance for vehicles exiting
those driveways along The Alameda (in proximity to Highway 156). Please note that
this could potentially be considered a significant cumulative impact if the mitigation is
not feasible.” The message disclosed, however, that “HMM is updating the trip
generation for the proposed project to account for an increase in the square footage of
the convenience store, eliminating the drive through, etc.” It pointed out that “the trip
generation for the project as currently proposed is lower than the previous trip
generation in the prior traffic analysis.”
       A July 3, 2014 email message, sent to the environmental consultant who
produced the June 17, 2014 noise study from a senior project planner working for
HMM, likewise stated that “[t]he trip generation for the project as currently proposed is
lower than the previous trip generation in the prior traffic analysis,” and it indicated that
a “revised traffic analysis and exhibits” were attached to the email. It substantially



       15
          The third IS/MND explains that Ldn refers to the “Day-Night Average Sound
Level,” which is “[a] descriptor established by the U.S. Environmental Protection Agency
to describe the average day-night level with a penalty applied to noise occurring during
the nighttime hours (10 pm–7 am) to account for the increased sensitivity of people
during sleeping hours.” The new noise study explains that a “frequency weighting”
system called “ ‘A’-weighting” “reflects the fact that human hearing is less sensitive at
low frequencies and at extreme high frequencies relative to the mid-range” and that “[t]he
unit of A-weighted sound level is sometimes abbreviated ‘dBA.’ ”

                                              33
reiterated the concern in the June 19, 2014 email message about the mitigation measure
meant to address cumulative conditions.
       HMM’s updated traffic report, dated July 1, 2014, was attached as Exhibit F to
the second IS/MND. The July 1, 2014 traffic report appears to have been completed
after the June 17, 2014 noise study. The July 1, 2014 report revised project trip
generation, project trip distribution, and by-pass trips (trips made to the site by traffic
already on the surrounding street system) since the project description had changed
since HMM’s traffic report dated December 30, 2013.16
       ACCORD now argues that there is no evidence in the record that (1) noise walls
were a feasible mitigation measure, that (2) landscape berms or six-foot walls would be
sufficient to reduce noise impacts to less than significant when the earlier noise study
suggested noise walls “as high as 8 feet,” or that (3) reducing noise impacts to some
extent by appropriate noise wall protection would sufficiently mitigate “an otherwise
significant impact.” With respect to the alleged deficiencies in the second IS/MND and
the June 17, 2014 noise study, ACCORD is fighting an old battle. As the result of the
trial court’s grant of a peremptory writ directing respondents to reconsider the project’s
potential noise impacts, a new noise study was conducted and a new IS/MND was
prepared.
       The third IS/MND relied upon the HMM’s July 1, 2014 traffic report and upon a
new noise study (dated April 18, 2016), which was incorporated into the third IS/MND
as an appendix. The third IS/MND used the following thresholds of significance to

       16
             The December 30, 2013 traffic report provided a traffic impact analysis for the
earlier version of the project, which included “a gasoline/service station capable of
servicing up to 16 vehicles at once,” “an associated convenience store,” and “a 74-seat
fast-food restaurant with a drive-through window.” That report had indicated that “the
project would generate a net new 1,823 weekday daily trips . . . and 1,959 Saturday daily
trips . . . .” The July 1, 2014 updated traffic report indicated that the revised project
“would generate a net new 1,391 weekday daily trips . . . and 1,370 Saturday daily
trips . . . .”

                                              34
determine whether the proposed project would result in significant noise impacts:
(1) “[a]n increase in the day-night average noise level (Ldn) of three decibels or greater
at noise-sensitive receptors would be considered significant when projected noise levels
would exceed those considered ‘normally acceptable’ for the affected land use” (fn.
omitted) and (2) “[a]n increase of five decibels or greater would be considered
significant when projected noise levels would continue to meet those considered
satisfactory for the affected land use.”
       The third IS/MND stated: “Based on the existing traffic volumes and the increase
in traffic volumes due to the project, an increase in traffic noise (Ldn) of up to two
decibels was calculated along The Alameda in the vicinity of the project site. Further
from the project site, the projected noise increase would be less. Increased traffic along
SR 156 would increase nearby noise levels by less than one decibel. These noise
increases are less than the three-decibel significance threshold. Therefore, there would
be no significant noise impact from project-related traffic.” (Fn. omitted.) No
mitigation measures for project-generated traffic noise were proposed because it was
determined that such noise would have a less than significant impact.
       The new noise study, entitled “Noise Impact Assessment” (and attached to the
third IS/MND as Appendix E), found that the project-generated traffic noise would
result in a less than significant impact without mitigation. The noise study explained its
analysis: “Measured traffic noise levels along the local roadways are above the
‘normally acceptable’ threshold of City and County guidelines for residential land uses.
Future traffic noise levels will exceed this threshold as well. Therefore, our analysis of
permanent traffic noise increases is based on relative noise increase.”
       The new noise study stated: “The traffic report for the project, prepared by
[HMM], dated 1 July 2014, projects additional traffic volumes on adjacent roadways
that would be associated with the project. We evaluated the projected project traffic
volumes relative to the existing traffic volumes. We calculated that the project would

                                              35
result in up to a two decibel increase in traffic noise (Ldn) along The Alameda in the
vicinity of the project site. Further from the project site, the projected noise increase
would be less. Increased traffic along SR 156 would increase nearby noise levels by
less than a decibel. These noise increases are less than the significance threshold of a
three decibel increase. Therefore, there would be no significant noise impact from
project-related traffic.” (Fn. omitted.) It also stated: “In the year 2035, traffic noise on
The Alameda is predicted to increase by 8 dB. Less than 1 dB of this future noise
increase is attributed to project traffic. Therefore, project traffic does not constitute a
significant portion of the future increase.” It concluded that no mitigation measures
were required for project-generated traffic noise because the potential noise impact was
less than significant.
       On appeal, ACCORD does not attack the third IS/MND’s evaluation of the
significance of project-generated traffic noise or show that the cited email comments
had continuing significance. Those comments criticized a noise study that has been
superseded. ACCORD’s only criticism of the third IS/MND is that some noise impacts
remain “speculative and uncertain.” In support of this criticism, it points to statements
in the document concerning “project equipment mechanical noise" and “project
equipment ambient noise.”
       The third IS/MND stated that “[t]he project’s building would be equipped with
heating, ventilation, and air-conditioning equipment and other equipment that could be
located in areas exposed to adjacent property lines” and that similarly “[t]he project’s
building would be equipped with heating, ventilation, and air-conditioning equipment
and other equipment that could contribute to a permanent increase in the nearby ambient
noise levels.” It commented that “[t]he noise levels of project equipment” and “[t]he
permanent increase in ambient noise levels due to project equipment” could not “yet be
calculated since the equipment locations and model selection have not yet been
determined.”

                                              36
       ACCORD invokes those statements without considering the identified mitigation
measures or the third IS/MND’s conclusion that noise impacts would be less than
significant with incorporated mitigation measures. The third IS/MND explained: “To
be considered ‘[n]ormally acceptable’ according to the City General Plan and Municipal
Code, mechanical noise would need to be limited to DNL 60 dB at the nearest
residential property line and DNL 65 dB at the nearby hotel property line. These noise
levels would also satisfy the County General Plan Goal HS-8.11 guidelines.” It also
stated that “[t]o meet the draft City Noise Ordinance limits and the County General Plan
Goal HS-8.1, noise levels at the nearest residential receivers are to be limited to an
hourly Leq of 55 dB and maximum noise level of 70 dB during the daytime hours and
hourly Leq 45 dB and a maximum noise level of 65 dB during nighttime hours.”17
       The third IS/MND further stated that “[t]he project’s mechanical systems are
expected to include common commercial air-conditioning and ventilation equipment,”
and the proposed mitigation measure was to “[s]elect or mitigate mechanical equipment
to meet applicable noise standards.” It indicated that “standard construction methods
including selecting quieter equipment models, strategic siting, equipment setback, noise
barriers or enclosures, acoustical louvers, and equipment noise attenuators should be
sufficient.” It stated that “[a] qualified acoustical professional should be involved
during the design phase of the project to advise the design team regarding effective
noise reduction measures.”
       The third IS/MND stated as to project equipment ambient noise: “On-site noise
measurements indicate that the existing ambient noise levels at adjacent properties are
between DNL 62 dB and DNL 78 dB, which varies by location and proximity to the

       17
          In Appendix A of the April 18, 2016 noise study, Leq was explained as follows:
“In simple but accurate technical language, the Leq is the average A-weighted sound level
in a stated time period. The Leq is particularly useful in describing the subjective change
in an environment where the source of noise remains the same but there is change in the
level of activity.”

                                             37
roadways. To reduce the impact of mechanical equipment, it must be designed such that
noise levels do not increase by three decibels or more at adjacent properties. Specific
equipment plans have not been developed, and it is possible that mechanical equipment
could exceed the threshold. Project equipment that generates a noise level of
DNL 62 dB at the southern property line would be expected to increase ambient noise
levels by up to three decibels. Therefore, project equipment that might generate noise
exceeding DNL 62 dB at adjacent properties is to be evaluated further. Additional
measures are to be incorporated to reduce equipment noise to DNL 62 dB or quieter.”
The third IS/MND proposed the identical mitigation measure for project equipment
ambient noise that it had for project equipment mechanical noise, “including selecting
quieter equipment models, strategic siting, equipment setback, noise barriers or
enclosures, acoustical louvers, and equipment noise attenuators” and using a qualified
acoustical professional during the design phase.
       ACCORD does not directly challenge the thresholds of significance used in the
third IS/MND or establish that their use constituted an abuse of discretion.18 The third
IS/MND expressly concluded that potential noise effects were less than significant with
the mitigation measures. ACCORD claims, without any further citation to the record,
that “[r]ecord evidence demonstrates that the [p]roject will cause significant (but not
thoroughly understood) noise impacts, that the proposed mitigation measures may be
infeasible or ineffective, and that an EIR is required.” But ACCORD has not directed us

       18
          “A threshold of significance is an identifiable quantitative, qualitative or
performance level of a particular environmental effect, non-compliance with which
means the effect will normally be determined to be significant by the agency and
compliance with which means the effect normally will be determined to be less than
significant.” (Guidelines, § 15064.7, subd. (a)) “Each public agency is encouraged to
develop and publish thresholds of significance that the agency uses in the determination
of the significance of environmental effects.” (Ibid.) “Thresholds of significance to be
adopted for general use as part of the lead agency’s environmental review process must
be adopted by ordinance, resolution, rule, or regulation, and developed through a public
review process and be supported by substantial evidence.” (Ibid., subd. (b).)

                                             38
to any evidence in the record showing that the noise mitigation measures identified in the
third IS/MND would be infeasible or ineffective. ACCORD has not shown that the third
IS/MND improperly deferred determination of the mitigation specifics or that
respondents were not committed to the implementation of the identified mitigation
measures to ensure that any potential noise impacts would be insignificant based on the
stated standards.19 (See Laurel Heights Improvement Assn. v. Regents of University of
California (1988) 47 Cal. 3d 376, 418 [upholding noise mitigation measures identified in
EIR]; see also Sacramento Old City Assn. v. City Council (1991) 229 Cal. App. 3d 1011,
1028-1029 [“ ‘For kinds of impacts for which mitigation is known to be feasible, but
where practical considerations prohibit devising such measures early in the planning
process . . . , the agency can commit itself to eventually devising measures that will
satisfy specific performance criteria articulated at the time of project approval. . . .’
[Citation.]”].)
       “An EIR is not required on any project proposed to be carried out or approved
unless substantial evidence in light of the whole record supports a fair argument that the
proposed project may have a significant effect on the environment. (Laurel Heights
Improvement Assn. v. Regents of University of California (1993) 6 Cal. 4th 1112,
1123.) . . . [Citations.] The burden is on the petitioner to demonstrate by citation to the
record the existence of such substantial evidence. [Citation.]” (Citizens for Responsible
Development v. City of West Hollywood (1995) 39 Cal. App. 4th 490, 498-499,
fn. omitted; see Jensen v. City of Santa Rosa (2018) 23 Cal.App.5th 877, 886.)
ACCORD bore “the burden of identifying in the record substantial evidence of a fair
argument that the project may have a significant effect on the environment that would not

       19
          Section 21081.6 requires the public agency to “provide that measures to mitigate
or avoid significant effects on the environment are fully enforceable through permit
conditions, agreements, or other measures” (id., subd. (b)) and adopt a mitigation
monitoring program “designed to ensure compliance during project implementation” (id.,
subd. (a)(1); see Guidelines, § 15097, subd. (a).)

                                              39
be mitigated. (See Citizens for Responsible and Open Government v. City of Grand
Terrace (2008) 160 Cal. App. 4th 1323, 1332.)” (Clews Land & Livestock, LLC v. City of
San Diego (2017) 19 Cal.App.5th 161, 193.) ACCORD has not carried its burden on
appeal.
                                      DISPOSITION
      The December 12, 2016 order is affirmed.




                                         40
                                       _________________________________
                                       ELIA, ACTING P. J.


WE CONCUR:




_______________________________
BAMATTRE-MANOUKIAN, J.




_______________________________
MIHARA, J.




Alliance of Concerned Citizens Organized v. City of San Juan BautistaH044410
Trial Court:                                    San Benito County Superior Court
                                                Superior Court No.: CU-14-00166


Trial Judge:                                    The Honorable Steven R. Sanders




Attorneys for Plaintiff and Appellant           SSL Law Firm LLP
Alliance of Concerned Citizens Organized
for Responsible Development:                    Andrew F. Brimmer
                                                Zachary R. Walton
                                                Elizabeth L. Bridges
                                                Robert B. Martin III




Attorneys for Defendants and Respondents        Wellington Law Offices
City of San Juan Bautista et al.:
                                                Deborah Mall




Attorneys for Real Party in Interest            Anthony Lombardo & Associates
Harbhajan Dadwal:
                                                Anthony L. Lombardo
                                                Cody J. Phillips




Alliance of Concerned Citizens Organized v. City of San Juan Bautista
H044410



                                           42